By the Court, Harris, J.
In respect to the application for, a certiorari to remove the conviction into this court, the counsel for the defendant has confounded two distinct provisions of the revised statutes. His writ is adapted to the provisions of the article relating to “ writs of certiorari to courts of special sessions.” (2 R. S. 717.) The object of that article is to provide for a review of the trial, for the purpose of correcting such errors as may have been committed. Whether or not the certiorari shall be allowed, is a question addressed to the judicial discretion of the judge to whom the application is made. He must be satisfied that some error has been committed in the proceedings or the judgment. His determination upon the application is not the subject of review. The writ presented to the county judge for his allowance was adapted to this statute, and not to that relating to writs of habeas corpus and certiorari to inquire into the cause of detention, (2 R. S. 562.) When a certiorari is allowed under the latter statute, it merely requires the- person to whom it is directed to certify to the court or officer by whom it is allowed, the cause of detention or imprisonment. So far, therefore, as it relates to the application to the county judge for a certiorari, this court has no authority to review the proceedings. The certiorari to the county .judge ought not to have been allowed.
But in respect to the application to the county judge for a habeas corpus, I think this court is authorized to review the proceedings. The statute declares that all proceedings commenced under the article relating to “ writs of habeas corpus and certiorari when issued to inquire into the cause of detention,” when such proceedings are instituted before any offices', may be removed by certiorari into the supreme court, to be there examined and corrected. (2 R. S. 573, § 69,) Proceedings were commenced before the county judge, under that article. That officer had made a final adjudication upon the proceedings. It was a case, therefore, within the provision of the statute authorizing the allowance of a writ of certiorari to review the proceedings.
The defendant was entitled to the allowance, of the writ of *365habeas corpus, as a matter of right, unless he was committed or detained by virtue of the final judgment of a competent tribunal. (2 R. S. 563, §§ 21, 22.) Whether he was so committed or detained, was a question which the county judge was required to decide in order to determine whether or not the writ should be allowed. He did determine that the defendant was not entitled to the writ. This determination is the proper subject of review.
It is insisted, on behalf of the defendant, that it was the duty of the committing magistrate, the defendant having requested a trial, to proceed himself to try him, and that the Albany special sessions had no jurisdiction in the case. It may be that the committing magistrate had authority to try the defendant. I am inclined to think he had. Perhaps it was his duty. The provisions of the 2d and 3d sections of the title of the revised statutes relating to “ trials for offenses before courts of special sessions of the peace,” (2 R. S. 711,) so far as they relate to the city of Albany, are not repealed by the act “ to establish a court of special sessions in and for the city of Albany,” (Sess. Laws of 1849, p. 210.) That act confers upon the court thereby organized, “ power to hear and determine all cases,” &c. But it is not exclusive power. It leaves to other tribunals such jurisdiction as they before possessed. It may have been intended by the framers of this act that no trials should be had before the police magistrates. I have some reason to believe that this was so. But the only indication of such an intent to be found upon the face of the act, is in the 3d section, which requires the magistrate before whom any charge is made to deliver the complaint and examination to the district attorney within a specified time. It is made the duty of that officer to attend the court created by that act, and it might, perhaps, be inferred from the fact that all magistrates in the city are required to deliver to him all complaints and examinations taken by them, that it was intended that the trials in all such eases should be had before the court of special sessions which he was to attend. This may be so, but it is scarcely legitimate thus, by mere implication, to deprive the city magistrates of the jurisdiction they before ■possessed.
*366[Albany General Term,
September 5, 1853.
Watson, Wright and Harris, Justices.]
But however this may he, and conceding even what the counsel for the defendant claims, that it was the duty of the committing magistrate to try the defendant, yet it does not deprive the court of special sessions of jurisdiction. That court has “ power to hear and determine all cases of joetit larceny,” &o. This was ’ such a case. If the magistrate had jurisdiction, so also had the court. That jurisdiction having been exercised in a lawful manner, and the defendant being imprisoned by virtue of the final judgment of the court, he was not entitled to the allowance of the writ of habeas corpus to inquire into the cause of his imprisonment. The proceedings of the county judge, therefore, should be affirmed.
It was claimed, upon the argument, by the counsel for the people, that the proceedings upon a trial before the court of special sessions created by the act of 1849, could not be reviewed in this court upon certiorari. The county judge seems to have been of that opinion; for he has returned that he refused to allow the writ of certiorari on the ground that he had no jurisdiction. He was right in refusing to allow the writ, for I have been unable to perceive that any error was committed upon the trial. But I cannot agree with him that he had no jurisdiction in the case. The tribunal before which the trial was had was “ a court of special sessions.” The fourth article of the title relating to trials before courts of special sessions, (2 R. S. 717,) is as applicable to this as to any other court of special sessions. The fact that, by the terms of the 5th section of the act of 1849, the provisions of the first and third articles of the same title are made applicable to trials and proceedings in that court, does not render the provisions of ‘doe, fourth article, which relates to the review of such trials and proceedings, less applicable. The county judge was right, therefore, in refusing to allow the writ of certiorari, not because he had not jurisdiction, but because no error had been committed.